Lundberg Stratton, J.,
dissenting.
{¶ 37} I respectfully dissent because I believe that R.C. 3109.04(E) does not apply when determining child-custody disputes that originate in juvenile court. In re Hockstok, 98 Ohio St.3d 238, 2002-Ohio-7208, 781 N.E.2d 971, ¶ 26; In re Perales (1977), 52 Ohio St.2d 89, 96, 6 O.O.3d 293, 369 N.E.2d 1047. Therefore, I believe that the majority’s analysis is mistaken. However, if the statute were to apply, I agree with the court of appeals that it is unconstitutional as applied in this case. Once the trial court determined that Jamie and Damon James had become suitable parents who were able to provide a safe and stable environment for their child and that it was in the child’s best interest to be reunited with his parents, I believe it was proper for the trial court to order custody returned to the parents.
{¶ 38} We explained in In re Hockstok that custody disputes fall within one of two statutes, depending upon the circumstances. 98 Ohio St.3d 238, 2002-Ohio-7208, 781 N.E.2d 971, ¶ 13. R.C. 3109.04 applies to custody disputes arising out of divorce actions in domestic-relations court in which the opposing parties are usually the child’s parents, while R.C. 2151.23(A)(2) authorizes a juvenile court to determine custody issues of any child who is not a ward of another court of the state, which often involve proceedings between a parent and a nonparent. Id. at ¶ 14-15; In re Perales, 52 Ohio St.2d 89, 96, 6 O.O.3d 293, 369 N.E.2d 1047.
{¶ 39} This case began in juvenile court when the state intervened because of allegations of abuse and neglect against the minor child’s parents, Jamie and Damon James. The state was awarded temporary custody of the child. Under *429Ohio’s child-welfare laws, the overall goal in the case was “to eliminate with all due speed the need for the out-of-home placement so that the child [could] safely return home.” R.C. 2151.412(F)(1)(b).
{¶ 40} The juvenile court adopted a case plan with goals for the parents to achieve in order to regain custody of their son. Jamie and Damon worked diligently, but the process took some time. In the meantime, the maternal grandparents had the desire and the means to care for the child. In lieu of placing him with foster parents who would be strangers, Jamie, Damon, and the state agreed to temporarily transfer legal custody to the maternal grandparents while the parents continued to work to become suitable parents. The court did not terminate the parental rights of Jamie and Damon, and there was no indication in the record that the state sought to permanently terminate those rights.
{¶ 41} During this time, Jamie and Damon regularly visited with their child. They were ordered to pay child support to the grandparents. They did everything the court asked of them. They changed the circumstances that had originally caused the state to remove their child from them. Had the child remained committed to the state’s temporary custody, the court would have returned the child to their custody once Jamie and Damon had successfully completed the case plan. But in this case, when Jamie and Damon asked the court to return their child to them, the grandparents fought to keep legal custody.
{¶ 42} The trial court, being in the best position to evaluate the situation, agreed that Jamie and Damon had proven they were now suitable parents. An independent investigator, appointed at the grandparents’ request, recommended that the family be reunified. The court ordered that the child be returned to Jamie and Damon’s custody with visitation rights to his grandparents.
{¶ 43} The grandparents argued that the trial court was also required to find, under R.C. 3109.04(E), that there had been a change in the circumstances of the child or of the residential custodian. However, the appellate court held that R.C. 3109.04(E) was unconstitutional as applied to the child’s situation and that the standard for modification in a custody dispute between a parent and a nonparent custodian who has legal custody should be the best interest of the child. The court of appeals agreed that “the trial court had substantial competent and credible evidence to determine that it was in [the child’s] best interest to be returned to his parents’ custody.” In re James, 163 Ohio App.3d 442, 2005-Ohio-4847, 839 N.E.2d 39, ¶ 65.
{¶ 44} Because this case originated in juvenile court and that court acquired jurisdiction under R.C. Chapter 2151, I do not believe that R.C. 3109.04(E) applies. R.C. 3109.04(E) is within the chapter of the Revised Code that addresses the jurisdiction of domestic-relations courts, and it “dictates the rules and *430procedures for domestic relations courts to follow in child custody cases.” Hockstok, 98 Ohio St.3d 238, 2002-Ohio-7208, 781 N.E.2d 971, ¶ 14. We have explained that “ ‘[t]he clear intent of that statute is to spare children from a constant tug of war between their parents who would file a motion for change of custody each time the parent out of custody thought he or she could provide the children a “better” environment.’ ” Davis v. Flickinger (1997), 77 Ohio St.3d 415, 418, 674 N.E.2d 1159, quoting Wyss v. Wyss (1982), 3 Ohio App.3d 412, 416, 3 OBR 479, 445 N.E.2d 1153. Furthermore, the plain language of the statute applies only to parents, not third-party custodians. The statute contains multiple references to shared-parenting agreements that have no relevance in a custody dispute originating in a juvenile court.
{¶ 45} Nevertheless, if the statute were to apply as the majority suggests, I agree with the court of appeals that it is unconstitutional as applied in this case. Parents have a fundamental right to the care, custody, and control of their children. Troxel v. Granville (2000), 530 U.S. 57, 120 S.Ct. 2054, 147 L.Ed.2d 49; In Re Murray (1990), 52 Ohio St.3d 155, 157, 556 N.E.2d 1169. It has long been recognized in Ohio that the best interest of the child is the primary concern and that parents have a paramount right to custody of their minor children unless they forfeit that right by contract or abandonment. Perales, 52 Ohio St.2d at 97, 6 O.O.3d 293, 369 N.E.2d 1047, citing Clark v. Bayer (1877), 32 Ohio St. 299. We have held that “the overriding principle in custody cases between a parent and nonparent is that natural parents have a fundamental liberty interest in the care, custody, and management of their children.” Hockstok, 98 Ohio St.3d 238, 2002-Ohio-7208, 781 N.E.2d 971, ¶ 16.
{¶ 46} The majority has decided that the plain language of the statute controls despite the parents’ fundamental right to custody. The majority reasoned that Jamie and Damon “voluntarily relinquished” custody of their son, a phrase that intimates that they willingly abandoned custody. That was not the case. These parents did not forfeit permanent custody. They merely agreed to temporarily transfer legal custody of the minor child to the grandparents while they worked to improve their lives. A grant of legal custody is not permanent custody. In re C.R., 108 Ohio St.3d 369, 2006-Ohio-1191, 843 N.E.2d 1188, ¶ 13; Hockstok, 98 Ohio St.3d 238, 2002-Ohio-7208, 781 N.E.2d 971, fn. 1. It does not terminate all parental rights. In re C.R., 108 Ohio St.3d 369, 2006-Ohio-1191, 843 N.E.2d 1188, ¶ 17. I do not equate a stipulation to transfer legal custody to the grandparents to keep the child out of the foster-care system to a “voluntary relinquishment” of custody.
{¶ 47} The majority also justified its result on the basis that Jamie and Damon may attempt to regain custody in the future if they are able to prove a change in circumstances. The majority cites several cases to illustrate factors that may be *431relevant to establish a change in circumstances. Each case, however, involved a dispute over custody between a residential parent and a nonresidential parent. In each case, a permanent-custody order was issued by a domestic-relations court. These cases present exactly the situation that R.C. 3109.04(E) is designed to address. But that is not the situation presented here.
{¶ 48} A court may infringe upon the fundamental liberty interest of a parent in child custody only in limited circumstances. Hockstok, 98 Ohio St.3d 238, 2002-Ohio-7208, 781 N.E.2d 971, ¶ 17; Perales, 52 Ohio St.2d 89, 6 O.O.3d 293, 369 N.E.2d 1047, at syllabus. The juvenile court determined that Jamie and Damon successfully completed all requirements necessary to become suitable parents and should be reunified with their child. Therefore, I believe that they were entitled to regain custody. It is their fundamental right to regain custody, and it is in the best interest of the minor child to live with his parents and sibling. The longer a child remains with the nonparent custodian, the greater the bond between them and the more stable the child’s environment. Consequently, as time passes, the less likely the parents will be able to demonstrate a change in circumstances of either the child or the nonparents in order to modify custody under R.C. 3109.04(E) as the majority dictates. I believe that the majority’s interpretation creates an impossible hurdle for the parents and turns R.C. 3109.04(E) from a shield into a sword. I believe this violates the parents’ constitutional rights.
{¶ 49} Nevertheless, if courts must apply R.C. 3109.04(E) to custody disputes between parents and nonparents as the majority dictates, then I believe that there is sufficient evidence in the record on which this court may rely on remand to find that this child’s circumstances have changed. We have held that a trial judge has wide latitude to consider all issues that may warrant a change in circumstances. Davis v. Flickinger, 77 Ohio St.3d 415, 674 N.E.2d 1159, syllabus.
{¶ 50} Here, the trial court recognized that Jamie and Damon were suitable parents for their child and that a positive bond had developed between Jamie and Damon and their child. I believe that the parents’ ability to be reunited with their child sufficiently constitutes a change in the child’s life to warrant a change of custody; otherwise there was no purpose to the juvenile court’s case plan and all the underlying efforts to assist the parents with treatment plans, child support, and visitation schedules. There can be no better change in the circumstances of the child than to be reunited with his parents. The necessity for the grandparents to have legal custody no longer exists.
{¶ 51} In addition, there is no stay in the record. I presume that the child has been in the custody of his parents since the trial court’s order, dated July 19, 2004. Therefore, we should not remove the child from his parents and return custody to his grandparents after all this time. I believe that these issues are sufficient for a court to find that a change of circumstances exists.
King & Myfelt, L.L.C., Stephen R. King, and Jeffrey A. Burd, for appellants Cynthia and Rick Hutchinson.
Katz, Greenberger & Norton L.L.P., Ross M. Evans, Tawanda Edwards, and Scott H. Kravetz, for appellees Jamie and Damon James.
Shauna Hennebert, in support of neither party, for amicus curiae Court Appointed Special Advocates of Franklin County.
{¶ 52} The grandparents are to be lauded for their willingness to care for their grandchild while the parents worked to become better parents. But the law should not penalize Jamie and Damon for making the decision to transfer legal custody during their difficulties. The law affords parents the opportunity to improve conditions that initially cause the child to be removed from the home, so that the family may be reunited. Today’s opinion contravenes the entire legislative scheme of Ohio’s child-welfare laws, which are designed to care for and protect children “in a family environment, separating the child from the child’s parents only when necessary for the child’s welfare or in the interests of public safety.” R.C. 2151.01(A). I fear that as a result of today’s opinion, troubled parents may avoid seeking help and be reluctant to relinquish temporary custody of their children for fear it will result in a permanent loss.
{¶ 53} I do not believe that R.C. 3109.04(E) applies in this case. If it does, the application of R.C. 3109.04(E) to custody disputes between a parent and a nonparent is unconstitutional as applied in this case. Therefore, I dissent.
Wolff, J., concurs in the foregoing opinion.